 In the Matter Of COMMERCIAL SOLVENTS CORPORATIONandLOCAL UNION12504, DISTRICT 50, UNITED MINE WORKERS OF AMERICACase No. R-4312.-Decided October 29, 1912Jurisdiction:chemical products manufacturing industry.Investigationand Certificationof Representatives:existence of question: re-fusal to accord petitioner recognition until certified by the Board ; electionnecessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees at one of Company's plants, with specified inclusions and exclusions.Wicker, Riddell, Bloomer, Jacobi, and McGuire,byMr. Herbert J.Jacobi,of New York City, for the Company.Mr.-John M. White,of Peoria, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by Local Union 12504,.District 50, United Mine Workers of America, herein called the Union,alleging that a question affecting commerce had arisen concerning therepresentation of employees of Commercial Solvents Corporation,.Peoria, Illinois, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due noticebefore Lester Asher, Trial Examiner.Said hearing was held at PeoriaIllinois, on September 25, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence,bearing on the issues.The trial Examiner's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.On October 12, 1942, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCommercial Solvents Corporation is a Maryland corporation operat-ing plants in the States of Illinois, Indiana, California, and Louisiana.45 N. L.R. B., No. 29.141 142 - DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDWe are here concerned with its plant at Peoria, Illinois, where it isengaged in the manufacture, sale, and distribution of organic chemicalproducts, their derivatives, and byproducts.During 1941 the Com=pany purchased raw materials for use at its Peoria plant valued inexcess of $2,500,000, approximately 25 percent of which was shippedto it from outside Illinois.During the same period the Company soldfinished products from its Peoria plant valued in excess of. $5,000,000,over 90 percent of which was shipped-out of Illinois.H. THEORGANIZATION INVOLVEDLocal-Union 12504, District 50, United Mine Workers of America,isa labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn August 5, 1942, the Union, claiming to represent a majority ofthe Company's employees, requested the Company for a collectivebargaining conference.The Company replied that it would do noth-ing about the request until such time as the Board determined thebargaining representative of its employees.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union- represents a substantial numberof the employees in the unit alleged by it to be appropriate.'-We find that 'a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.-IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesat the Peoria plant of the Company, including watchmen, but ex-cluding superintendents, foremen, office and clerical employees, labo-ratory employees, timekeepers, all employees in the powerhouse, engi-neers in the methanol and dry ice departments, master mechanic,chief electrician, maintenance engineer, steam engineers, chief bac-teriologist, chief chemist, general foremen, assistant general foremen,shift supervisors, and shipping foremen, constitute an appropriateunit.The parties are in dispute as to the status of 50 foremen andassistant foremen,2 storekeeper, millers, shipping clerk, assistant ship-The Regional Director reported that the Union presented 280 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of September 14, 1942.There are 461 employees on that pay roll whoare in the alleged appropriate unit.°SThese persons are designated by the Company as pipefitter foremen, rigger foremen,assistant rigger foremen, carpenter foremen,.labor foremen,assistant electrical foremen, COMMERCIAL SOLVENTS CORPORATION143 'ping clerk, denaturing plant and bonded warehouse -foremen andGovernment record clerk, laboratory employees, draftsmen, metermaintenance man, inventory and Government drawings clerk, andpriorities clerk.The Union would exclude all such employees fromthe unit and the Company would include them. In addition, theCompany would include all employees in the powerhouse and-engi-neers in the methanol and dry ice departments in the unit.On June 3, 1942, the Board, in another proceeding involving theCompany, found that all employees in the powerhouse and engineersin the methanol and dry ice departments employed in the Company'sPeoria plant, excluding non-working supervisors, constitute an appro-priate unit.3The Company now contends that such employees shouldbe part of a larger plant-wide unit.As stated above,' the Uniondesires that such employees be excluded from the unit in the instantproceeding.Under all the circumstances, we shall exclude employeesin the powerhouse and engineers in the methanol and dry ice depart-lnents.from the unit.The Company employs about 50 persons classified by it as varioustypes of foremen or assistant foremen. The record indicates that theforemen involved herein are charged with the duty of seeing that thework assigned to the departments in which they work is properlycarried out and they transmit orders from department heads to allother employees in their respective departments.The assistant fore-men work along with the other employees in the departments and areunder the supervision of the foremen discussed above.The assistantforemen spend a great deal more time actually performing manualduties than do the foremen.Under all the circumstances, we shallinclude the assistant foremen in the unit and exclude the foremenfrom the unit.Laboratory employees.-TheCompany maintains a bacteriologicallaboratory and a chemical laboratory at its Peoria plant.The partiesagree to exclude the chief bacteriologist and the chief chemist fromthe unit. In addition, the Union would exclude all laboratory em-ployees from the unit. The laboratories in the plant are not scientificresearch laboratories used for experimental purposes, but are main-tained for the purposes of making routine tests and checks on the ma-terials used in the various manufacturing processes.Most 'of thelaboratory employees have no technical training and they are in themedium or low-wage brackets at the Company's plant.' We shall in-clude-the laboratory employees in the unit.--machine shop foremen, assistant machine shop foremen, repair foremen, millwright foremen,mill and feed plant repair foremen,working shift foremen, assistant working shift fore-men, mill foremen, working foremen, first operators,shift foremen,and watchmen foremen."Matter of Commercial Solvents CorporationandJoint Council of Local Union No.8 ofInternationalUnion of Operating Engineers,affiliatedwith--theA.F of L, etal, 41N. L. R. B. 642. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDDraftsmen.-TheCompany has one employee designated by it aschief draftsman and two as assistant draftsmen.These employeeswork in the Company's office building and draw plans and blue prints.Inasmuch as their work.is technical and clerical in nature,we shallexclude'them from the unit..Meter maintenance man.-TheUnion contends that this personshould be excluded from the unit on the ground that he is a clericalemployee.Although this employee has an office in the office building,he spends most of his time in the plant repairing meters and automaticcontrol instruments.We shall include him in the unit.Inventory and Government drawings clerk.-Thisperson performsno manual duties but spends his time obtaining information and study-ing inventories.In addition,he has charge of drawings which aresubmitted to the United States Government.We shall exclude himfrom the unit.-Priorities clerk.-Thisperson is charged with the duty of obtainingpriorities for plant equipment which entails the performance ofclerical functions.We shall exclude him from the unit.Head storekeeper.-`hherecord indicates that this person has fivepersons under him to whom he transmits orders.We shall exclude himfrom the unit.Millers.-TheUnion contends that such employees are supervisoryand should be excluded from the unit.The millers watch the flowof grain from the elevators to the mills and regulate the amount ofsteam used in the softening processes.Although they do have helpers,their supervision over them is no greater than that,exercised by otheremployees, admittedly in the unit, over their helpers.We shall in-clude the millers in the unit.Shipping clerk andassistantshipping and anti-freeze inventoryclerk..The duties of this employee are admittedly clerical in nature,and we shall therefore exclude him from the unit.Government record clerk and bonded warehouse foreman.-Thisemployee keeps a record of all inventory in the Company's bondedwarehouses and also weighs and mixes alcohol in the denaturing plant.He spends about 50 percent of his time performing clerical dutiesand, in addition,has some supervisory powers.We shall exclude himfrom the unit.We find that all production and maintenance employees at thePeoria,Illinois,plant of the Company, including watchmen,assist-ant foremen,'laboratory employees,meter maintenance man, andmillers, but excluding superintendents,office and clerical`employees,master mechanic,chief electrician,timekeepers,maintenance engi-neer, steam engineer,chief bacteriologist,chief chemist,general fore-men, assistant general.foremen, shift supervisors, shipping foremen;See footnote2, supra. COMMERCIAL SOLVENTS CORPORATION145foremen,5 draftsmen, inventory and Government drawings clerk, pri-orities clerk, head storekeeper, shipping clerk, assistant shipping andanti-freeze inventory clerk, and Government record clerk and bondedwarehouse foreman, employees in the powerhouse, and engineers inthe methanol and dry ice departments, constitute-a, unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTION -By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of -collective bargaining with CommercialSolvents Corporation, Peoria, Illinois, an election by secret ballot -shall be conducted as early as possible, but not later than thirty00) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 10, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including anysuch employees who did not work during said pay-roll period becausethey were ill or on vacation or in the active military service ortraining of the United States, or temporarily. aid off; but exclud-ing any who have since quit or been discharged for cause, to deter-mine whether or not they desire to be represented by Local Union12504, District 50, United Mine Workers of America, for the pur-'poses of collective bargaining.MR. GERARD D. REH.LY took no part in- the consideration of theabove Decision and Direction of Election..See footnote 2,supra.493508-43-vol. 45-10